 1

 2

 3

 4

 5

 6                                         UNITED STATES DISTRICT COURT

 7                                         EASTERN DISTRICT OF CALIFORNIA

 8

 9   TIM EARL FISHER,                                             No. 1:17-cv-01189-GSA
10                            Plaintiff,
11              v.                                                ORDER DIRECTING ENTRY OF
                                                                  JUDGMENT IN FAVOR OF THE
12   NANCY A. BERRYHILL, Acting                                   COMMISSIONER OF SOCIAL SECURITY
     Commissioner of Social Security,                             AND AGAINST PLAINTIFF
13

14                            Respondent.
15

16
                I.       Introduction
17
                Plaintiff Tim Earl Fisher seeks judicial review of a final decision of the Commissioner of
18
     Social Security (“Commissioner” or “Defendant”) denying his application for disability insurance
19
     benefits pursuant to Title II of the Social Security Act. The matter is currently before the Court
20
     on the parties’ briefs which were submitted without oral argument to the Honorable Gary S.
21
     Austin, United States Magistrate Judge.1 See Docs. 14 and 15. Having reviewed the record as a
22
     whole, the Court finds that the ALJ’s decision is based an appropriate legal standards and
23
     supported by substantial evidence. Accordingly, the Court affirms the Commissioner’s denial of
24
     benefits to Plaintiff.
25
     ///
26
27   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 7 and 8.
28
                                                                 1
 1                   II.     Procedural Background

 2            On February 26, 2014, Plaintiff protectively filed applications for disability insurance

 3   benefits, alleging disability beginning July 7, 2013. AR 17. The Commissioner denied the

 4   applications initially on July 9, 2014, and upon reconsideration on October 7, 2014. AR 17. On

 5   November 17, 2014, Plaintiff filed a timely request for a hearing. AR 17.

 6            Administrative Law Judge Robert Milton Erickson presided over an administrative

 7   hearing on September 9, 2016. AR 30-64. Plaintiff, represented by counsel, appeared and

 8   testified. AR 30. An impartial vocational expert, Joel Greenberg, also appeared and testified.

 9   AR 30.

10            On February 28, 2017, the ALJ denied Plaintiff’s application. AR 17-24. The Appeals

11   Council denied review on July 7, 2017. AR 1-3. On September 5, 2017, Plaintiff filed a timely

12   complaint seeking this Court’s review pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). Doc. 1.

13            III.   Factual Background

14                   A.      Plaintiff’s Testimony

15            In April 2013, Plaintiff (born June 23, 1961) injured his back while trying to lift a heavy

16   landscaping stone. AR 69. He testified that he could walk less than ten minutes before he needed

17   to stop to rest. AR 41. Shortly after undergoing back surgery in April 2014, he began to

18   experience numbness and shooting pain. AR 41-42. He experienced side effects from muscle

19   relaxers and Percocet including drowsiness, dizziness and an upset stomach, and found it hard to

20   concentrate. AR 49, 54.
21            Plaintiff relied on others to drive him both locally and on longer trips to his doctor at the

22   University of Southern California and to Las Vegas. AR 42, 192. On longer trips, he needed to

23   stop every 45 minutes to an hour “to get out of the car and readjust [him]self.” AR 42.

24            Plaintiff enjoyed barbequing but could not stand more than ten minutes at a time. AR 44.

25   He was able to shop for groceries by leaning on a conventional shopping cart, but was unable to

26   reach high or lift anything heavy. AR 44-45. (His doctors restricted him to lifting no more than
27   ten pounds. AR 51.)

28
                                                        2
 1                    B.       Medical Reports and Opinions

 2           In July 2013, Plaintiff’s primary care provider noted palpable left S1 tenderness and mild

 3   tenderness in straight leg raise. AR 273. Plaintiff was 68 inches tall and weighed 269 pounds.2

 4   AR 273. Physician’s assistant Barry Massirio referred Plaintiff for magnetic resonance imaging

 5   to evaluate his lumbar spine. AR 273. Plaintiff’s back pain continued to be observed in

 6   subsequent examinations. AR 275, 277. In October 2013, Massirio noted that Plaintiff was to

 7   “[c]ontinue [treating his low back syndrome] with ortho and physical therapy” and weight loss.

 8   AR 277. In November 2013, Massirio added ibuprofen to Plaintiff’s back treatment. AR 279.

 9           Neurosurgeon Patrick Hsieh, M.D., examined Plaintiff on September 11, 2013. AR 246.

10   Plaintiff reported dull, aching, constant pain throughout the day, rated from 5 to 7 on a scale of

11   10. AR 246. The pain was along the waistline but radiated into Plaintiff’s hamstrings and

12   buttocks. AR 246. To date, treatment had been limited to anti-inflammatory medication. AR

13   246-47. Motor strength was 5/5. AR 247. Plaintiff was able to walk independently with a

14   normal steady gait. AR 248.

15           Dr. Hseih’s diagnosed degenerative spine disease with an L5-S1 pars defect with grade 1

16   spondylolisthesis. AR 248. The doctor determined that in the next three to six months, Plaintiff

17   should participate in physical therapy and if that was not effective, a series of L5-S1 epidural

18   steroid injections. AR 248. Plaintiff should also lose weight, which itself could relieve his back

19   pain. AR 248.

20           When Plaintiff returned for a follow-up examination in December 2013, neither anti-
21   inflammatory medication nor physical therapy had relieved his back pain. AR 250. Plaintiff

22   retained full strength and a normal steady gait. AR 251. Dr. Hsieh opined that Plaintiff’s pain

23   likely resulted from the combination of nerve compression and spinal stability at L5-S1. AR 251.

24   The doctor continued to recommend weight loss and possibly an L5-S1 epidural steroid injection.

25   ///

26
     2
      Plaintiff’s weight fluctuated throughout the time considered in the application from 231 to 294 pounds. AR 273,
27   277, 279, 282, 285, 288, 290, 507, 549, 554, 567, 573.
28
                                                             3
 1   AR 251. If these were ineffective in two to three months, Plaintiff could benefit from an L5-S1

 2   fusion. AR 251.

 3          Although Plaintiff had lost 25 pounds by his February 2014 appointment with Dr. Hsieh,

 4   he was still experiencing pain. AR 253. The doctor discussed the risks and benefits associated

 5   with fusion surgery, including additional risks associated with Plaintiff’s weight. AR 254-55.

 6   Plaintiff elected to proceed with minimally invasive spinal fusion surgery. AR 254-55.

 7          Plaintiff saw Dr. Hsieh for pre-operative counselling and underwent spinal fusion surgery

 8   on April 16, 2014. AR 256-63. Thereafter, Massirio treated Plaintiff’s post-operative

 9   constipation and examined Plaintiff’s incision. AR 288. When Massirio saw Plaintiff on May

10   23, 2014, Plaintiff was doing better and feeling stronger. AR 290.

11          Dr. Hseih examined Plaintiff on May 28, 2014. AR 299. Plaintiff was experiencing “a

12   fair amount” of burning pain in his anterior incision. AR 300. However, the back incision was

13   well healed and Plaintiff had no significant back pain. AR 300. “His bilateral leg pain and

14   numbness have completely resolved.” AR 300. Muscle strength was 5/5, and Plaintiff walked

15   independently with a normal steady gait. AR 300.

16          Dr. Hseih opined that Plaintiff’s “symptoms should continue to improve.” AR 300. The

17   doctor observed that Plaintiff “seem[ed] to have an exaggerated response to pain throughout this

18   entire postsurgical course and I think that we can hopefully manage this pain medically.” AR

19   300. He continued Plaintiff’s prescriptions for Norco and Oxycontin, but directed Plaintiff to

20   wean down his Oxycontin until he was completely off it within the next two to four weeks. AR
21   300.

22          On July 6, 2014, agency physician Libbie Russo, M.D., opined that Plaintiff was capable

23   of light work with some additional limitations. AR 72. She summarized:

24                  52 yr old claimant alleging back injury as of 7/07/13. LS MRI in
                    7/13 indicated moderate stenosis. He underwent conservative
25                  treatment with PT and epidural injections for pain relief before
                    undergoing L5-S1 fusion on 4/29/14. 5/28/14 x-ray indicates stable
26                  fusion. Post-surgical exam dated 6/2/14 indicates full strength and
                    sensation and the claimant is able to ambulate independently with a
27                  normal steady gait. ADLs were completed immediately after
28
                                                     4
 1                   surgery, and CLMT’s condition was significantly improved since
                     that time per his report to TS. He reported at the most recent exam
 2                   that his bilateral leg pain and numbness have completely resolved,
                     but does report ongoing pain at site of his anterior abdominal
 3                   incision. TS indicates CLMT’s sx will continue to improve.

 4                   AR 73.

 5            On July 25, 2014, Massirio diagnosed low back syndrome and renewed Plaintiff’s

 6   prescriptions for gabapentin and acetaminophen-oxycodone (Percocet). AR 361. Following an

 7   examination on August 20, 2014, Dr. Hsieh noted that although Plaintiff had been able to

 8   decrease his pain medications significantly, he was still experiencing “persistent back pain with

 9   radiation to bilateral anterior thighs” that precluded his returning to work. AR 363-64. Dr. Hsieh

10   wrote:

11                   It is unclear to me why he continues to have fairly debilitating pain.
                     The surgical construct appears to be quite solid and stable with no
12                   signs of instability. However, there are potential concerns about the
                     retrolisthesis at L4-5 and possibly adjacent segments related disease
13                   at L3-4, L4-5 segment that may be the cause of his pain. On the
                     current imaging today, he is also noted to have a coccygeal fracture
14                   or coccygeal displacement that may be a chronic dislocation
                     secondary to an old fracture. The current x-ray was able to show
15                   the tip of the coccyx which appears to be displace[d] compared to
                     the prior study. This is difficult to assess as the prior studies have
16                   had a very limited view of the coccyx, particularly on his
                     preoperative scans.
17
                     AR 364-65.
18
     The doctor ordered MRI studies to study further possible edema or problems related to the
19
     coccygeal fracture, and referred Plaintiff to a pain management specialist. AR 365.
20
              After administering the MRI, James Alan Cusator, M.D., reported that hardware was
21
     present at the L5-S1 spinal fusion where the central canal and neural foramina were widely
22
     opened and unobstructed. AR 447. Although Dr. Cusator observed mild degenerative changes in
23
     the remainder of the lumbar spine, he saw no prominent central canal or neural foraminal
24
     stenosis, no large disc bulge or protrusion, and no suspicious enhancement. AR 447. Similarly,
25
     the coccygeal segments showed mild degenerative changes but no fracture, subluxation, or acute
26
     ///
27

28
                                                       5
 1   inflammatory changes. AR 448. The visualized sacral neural foramina appeared open and

 2   unobstructed. AR 448.

 3          At a September 17, 2014, appointment with Massirio, Plaintiff reported his pain was 7/10.

 4   AR 458. He walked with a guarded gait and used a walker. AR 457.

 5          On September 30, 2014, agency physician A. Khong, M.D., noted that with further

 6   healing and post-surgical treatment, Plaintiff should be able to perform light work with postural

 7   limitations by April 29, 2015. AR 82.

 8          In support of his October 2014 request for reconsideration, Plaintiff reported that he was

 9   “very limited” and experienced pain so severe that he needed to lie flat to get relief. AR 78. His

10   feet swelled, and he elevated them frequently. AR 78. He needed a walker for walking. AR 78.

11          At the November 13, 2014, and January 2, 2015, appointments with Massirio, Plaintiff’s

12   gait remained guarded but he was not using a walker. AR 496. Massirio observed continued

13   tenderness of the sacral and coccyx area. AR 496, 498. Plaintiff told Massirio that he had a

14   “broken tail bone.” AR 498.

15          On January 28, 2015, Plaintiff saw Maxim Moradian, M.D., complaining of lower back

16   pain, right leg numbness and sacral pain. AR 505. Plaintiff reported that over the past week his

17   pain had ranged from 4/10 to 9/10. AR 505. An examination revealed a significantly limited

18   range of flexion and extension in the lumbar region and multiple areas of tenderness to palpation.

19   AR 507. The right sitting straight leg raise and bilateral facet stress test were positive. AR 507.

20   After reviewing current x-rays and the most recent MRI results, Dr. Moradian found the spinal
21   fusion stable and diagnosed chronic axial lower back pain, failed back surgery syndrome,

22   probable right L4 and/or L5 radiculitis, lumbar degenerative disc disease, lumbar spinal stenosis,

23   and lumbar spondylosis. AR 509. He ordered electrodiagnostic testing of Plaintiff’s lower limbs,

24   a series of steroid injections and continued medication (Neurontin and Percocet). AR 509-10.

25   The doctor again educated Plaintiff on the importance of low impact exercise and weight loss.

26   AR 510.
27   ///

28
                                                      6
 1          On April 3, 2015, Plaintiff reported no pain relief since the last appointment. AR 514.

 2   The diagnosis was unchanged. Dr. Moradian scheduled an additional steroid injection and

 3   continued the prescription for Neurontin. AR 517.

 4          On October 9, 2015, Dr. Palencia conducted a trial of an SCS neurostimulator. AR 580.

 5   Outcome of the SCS trial is not apparent from the record.

 6          On July 20, 2016, Plaintiff saw Arturo Palencia, M.D., who had treated Plaintiff briefly

 7   until Plaintiff lost insurance coverage. AR 567. In 2015, Dr. Palencia had provided back

 8   injections which had been painful and provided incomplete relief for only a few days. AR 567,

 9   575. Plaintiff had no treatment for pain since October 2015. AR 567. Earlier in July 2016,

10   Plaintiff became unable to get out of bed without a walker. AR 567. Plaintiff described low back

11   pain radiating into the backs of his thighs and numbness on the front of each thigh. AR 567. The

12   doctor observed that Plaintiff limped when walking. AR 568. His back was tender to palpation,

13   and range of motion was less than normal. AR 568. The back paraspinal muscles were in mild

14   spasm. AR 568. However, Plaintiff retained 5/5 strength in all regards. AR 568.

15          On August 4, 2016, Dr. Palencia declined to evaluate Plaintiff’s physical impairments on

16   a form provided in connection with the application for disability benefits. AR 523. On August

17   10 and 17, 2016, Dr. Palencia administered diagnostic sacroiliac joint blocks to evaluate the pain.

18   AR 587, 588. Plaintiff noticed no benefit from the right injection and only a brief and minor

19   improvement on the left. AR 591.

20          After administering an MRI on August 18, 2016, Manjul Shah, M.D., observed:
21                  (1) Postoperative changes between L5 and S1. There is mild-to-
                    moderate bilateral foraminal stenosis with no canal stenosis at L5-
22                  S1.
23                  (2). There is mild-to-moderate canal and bilateral foraminal stenosis
                    at L3-4.
24
                    (3) There is mild canal and mild-to-moderate bilateral foraminal
25                  stenosis at L2-3 and L4-5.
26                  (4) There is mild canal stenosis with no cord compression at T11-
                    12.
27

28
                                                      7
 1                  (5) There is dependent edema in the subcutaneous soft tissues
                    dorsally between L2 and S3.
 2
                    (6) Otherwise negative MRI scan of the lumbar spine with
 3                  intravenous contrast.

 4                  AR 596.

 5          On August 31, 2016, Mark I. Williams, M.D., provided that following observations from

 6   x-rays of Plaintiff’s lumbar spine:

 7                  (1) Lumbar spine fusion from L5 to S1 identified, no acute changes
                    noted.
 8
                    (2) Moderate L4-L5 DDD and mild diffuse spondylosis changes
 9                  noted, with Schmorl’s nodule formation.

10                  (3) Laminectomy changes not identified.

11                  (4) No significant malalignment noted.

12                  (5) No evidence of spondylolisthesis elicited, with flexion or
                    extension positioning.
13
                    (6) Normal excursion demonstrated above spinal fusion.
14
                    AR 598.
15
            IV.     Standard of Review
16
            Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the
17
     Commissioner denying a claimant disability benefits. “This court may set aside the
18
     Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on
19
     legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.
20
     Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence
21
     within the record that could lead a reasonable mind to accept a conclusion regarding disability
22
     status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less
23
     than preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation
24
     omitted). When performing this analysis, the court must “consider the entire record as a whole
25
     and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.
26
     ///
27

28
                                                      8
 1   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

 2   omitted).

 3          If the evidence reasonably could support two conclusions, the court “may not substitute its

 4   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

 5   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

 6   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

 7   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

 8   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

 9          V.      The Disability Standard

10                  To qualify for benefits under the Social Security Act, a plaintiff
                    must establish that he or she is unable to engage in substantial
11                  gainful activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a
12                  continuous period of not less than twelve months. 42 U.S.C. §
                    1382c(a)(3)(A). An individual shall be considered to have a
13                  disability only if . . . his physical or mental impairment or
                    impairments are of such severity that he is not only unable to do his
14                  previous work, but cannot, considering his age, education, and work
                    experience, engage in any other kind of substantial gainful work
15                  which exists in the national economy, regardless of whether such
                    work exists in the immediate area in which he lives, or whether a
16                  specific job vacancy exists for him, or whether he would be hired if
                    he applied for work.
17
                    42 U.S.C. §1382c(a)(3)(B).
18
            To achieve uniformity in the decision-making process, the Commissioner has established
19
     a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§
20
     416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding
21
     that the claimant is or is not disabled. 20 C.F.R. §§ 416.920(a)(4). The ALJ must consider
22
     objective medical evidence and opinion testimony. 20 C.F.R. §§ 416.927; 416.929.
23
            Specifically, the ALJ is required to determine: (1) whether a claimant engaged in
24
     substantial gainful activity during the period of alleged disability, (2) whether the claimant had
25
     medically determinable “severe impairments,” (3) whether these impairments meet or are
26
     medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,
27

28
                                                      9
 1   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

 2   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

 3   existing in significant numbers at the national and regional level. 20 C.F.R. §§ 416.920(a)-(f).

 4          VI.     Summary of the Hearing Decision

 5          Using the Social Security Administration’s five-step sequential evaluation process, the

 6   ALJ determined that Plaintiff did not meet the disability standard. AR 19-24. The ALJ found

 7   that Plaintiff had not engaged in substantial gainful activity since the alleged onset date of May

 8   30, 2013. AR 19. Plaintiff’s severe impairments included status post fusion of the lumbar spine

 9   with myofascial pain and obesity. AR 19. The severe impairments did not meet or medically

10   equal one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§

11   416.920(d); 416.925; and 416.926). AR 20. The ALJ concluded that Plaintiff had the residual

12   functional capacity to lift and carry 20 pounds occasionally and 10 pounds frequently; sit, stand

13   or walk six hours in an eight-hour workday; push and pull consistent with the lifting just

14   described; never climb ladders, ropes and scaffolds; occasionally climb ramps or stairs;

15   occasionally stoop, crawl, crouch, or kneel; and frequently balance. AR 20-22.

16          Plaintiff was unable to perform his past relevant work. AR 22. However, jobs that

17   Plaintiff could perform existed in significant numbers in the national economy. AR 23.

18   Accordingly, the ALJ found that Plaintiff was not disabled. AR 24.

19                  VII.    The ALJ Provided Clear and Convincing Reasons for Rejecting
                            Plaintiff’s Pain Testimony Concerning His Back Pain
20
21          Plaintiff contends that the ALJ erred in finding that Plaintiff’s testimony lacked credibility

22   without providing clear and convincing reasons for that finding. The Commissioner responds that

23   the ALJ properly discounted Plaintiff’s testimony of disabling pain and other symptoms. The
24
     Court finds that the ALJ appropriately considered Plaintiff’s credibility in the context of the
25
     record as a whole.
26
     ///
27

28
                                                      10
 1          An ALJ is responsible for determining credibility, resolving conflicts in medical
 2   testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 3
     Determining the extent to which a claimant is credible is the province of the ALJ, who must
 4
     consider the record as a whole in reaching his or her conclusion. See Valentine v. Comm’r Soc.
 5
     Sec. Admin., 574 F.3d 685, 693 (9th Cir. 2009); SSR 16-3p. The ALJ’s findings of fact must be
 6

 7   supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990).

 8          An ALJ performs a two-step analysis to determine whether a claimant’s testimony

 9   regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014
10
     (9th Cir. 2014); Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996). First, the claimant must
11
     produce objective medical evidence of an impairment that could reasonably be expected to
12
     produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at 1014; Smolen, 80
13
     F.3d at 1281-1282. In this case, the first step is satisfied by the ALJ’s finding that Plaintiff’s
14

15   “medically determinable impairments could reasonably be expected to produce the alleged

16   symptoms.” AR 21. The ALJ did not find Plaintiff to be malingering.
17          If the claimant satisfies the first step, and there is no evidence of malingering, the ALJ
18
     may reject the claimant's testimony regarding the severity of his symptoms only if he makes
19
     specific findings that include clear and convincing reasons for doing so. Garrison, 759 F.3d at
20
     1014-15; Smolen, 80 F.3d at 1281. “If the ALJ finds that the claimant's testimony as to the
21

22   severity of her pain and impairments is unreliable, the ALJ must make a credibility determination

23   with findings sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily

24   discredit claimant's testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002).        “[T]he
25   ALJ must identify what testimony is not credible and what evidence undermines the claimant’s
26
     complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).      It is not sufficient for the ALJ
27

28
                                                       11
 1   to make general findings; he must state which testimony is not credible and what evidence in the
 2   record leads to that conclusion. Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993); Bunnell,
 3
     947 F.2d at 345-346. “[A] reviewing court should not be forced to speculate as to the grounds for
 4
     an adjudicator’s rejection of a claimant’s allegations of disabling pain.” Bunnell, 947 F.2d at 346.
 5
            In this case, the ALJ concluded that Plaintiff’s statements concerning the intensity,
 6

 7   persistence and functional limitations of his pain and other symptoms were not fully consistent

 8   with the medical evidence. AR 20. The ALJ then acknowledged his responsibility to consider

 9   other evidence in the record to determine whether Plaintiff retained an ability to do work-related
10
     activities. AR 20.
11
            For example, the ALJ noted that Plaintiff testified to pain and numbness in his back and
12
     radiating toward his legs and an inability to concentrate because of the pain relievers that he
13
     required. AR 20. However, Plaintiff could cook, go grocery shopping, care for a forty-pound
14

15   dog, fold laundry, and do dishes. AR 20. Despite his allegations of great pain he initially took

16   only anti-inflammatory medications to relieve palpable tenderness in the left sacroiliac joint and
17   mild straight leg raise tenderness. AR 21. He was referred to a neurosurgeon whose examination
18
     found Plaintiff’s condition was “essentially normal,” with full 5/5 strength and a normal steady
19
     gait. AR 21. “[M]agnetic resonance imaging of the lumbar spine showed minimal grade I
20
     spondylolisthesis without significant central canal stenosis and a L5-S1 pars defect.” AR 21.
21

22   Accordingly, the neurosurgeon prescribed conservative treatment consisting of physical therapy

23   and epidural steroid injections. AR 21. When Plaintiff reported getting no relief from

24   conservative treatment, the neurosurgeon recommended the lumbar spine fusion despite nearly
25   normal clinical findings. AR 21.
26
            Immediately thereafter, Plaintiff reported improvements and complete resolution of his
27

28
                                                      12
 1   back and leg pain and numbness. AR 21. He demonstrated full muscle strength, a normal steady
 2   gait, and a well-healed incision. AR 21. X-rays showed minimal to mild degeneration of the
 3
     adjacent areas of Plaintiff’s spine. AR 21. Nonetheless, Plaintiff soon resumed complaining of
 4
     back and leg pain. AR 21. Doctors referred him for pain management although examinations
 5
     revealed only mild to moderate tenderness and muscle spasms with normal; gait and station. AR
 6

 7   21.

 8          In accordance with SSR 02-1p, the ALJ also considered Plaintiff’s obesity, which not only

 9   limited Plaintiff’s ability to move and function at work, but exacerbated his back and leg pain.
10
     AR 21-22. Plaintiff’s physician had recommended that Plaintiff lose weight and become more
11
     active. AR 22.
12
            As the Ninth Circuit recently acknowledged, SSR 16-3p “makes clear what our precedent
13
     already required: that assessments of an individual’s testimony by an ALJ are designed to
14

15   ‘evaluate the intensity and persistence of symptoms after [the ALJ] find[s] that the individual has

16   a medically determinable impairment(s) that could reasonably be expected to produce those
17   symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character and apparent
18
     truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017)(internal citation
19
     omitted)). See also Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (Posner, J.). Because a
20
     “claimant’s subjective statements may tell of greater limitations than can medical evidence
21

22   alone,” an “ALJ may not reject the claimant’s statements regarding her limitations merely

23   because they are not supported by objective evidence.” Tonapetyan v. Halter, 242 F.3d 1144,

24   1147-48 (9th Cir. 2001) (quoting Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989)). See also
25   Bunnell, 947 F.2d 341, 345 (9th Cir. 1991) (holding that when there is evidence of an underlying
26
     medical impairment, the ALJ may not discredit the claimant’s testimony regarding the severity of
27

28
                                                      13
 1   his symptoms solely because they are unsupported by medical evidence). “Congress clearly
 2   meant that so long as the pain is associated with a clinically demonstrated impairment, credible
 3
     pain testimony should contribute to a determination of disability.” Id. at 345 (internal quotation
 4
     marks and citations omitted).
 5
            In this case, objective medical evidence indicated only mild abnormalities after surgery.
 6

 7   AR 22. “His own neurosurgeon questioned whether his symptoms were consistent with clinical

 8   testing.” AR 22. The ALJ found that Plaintiff did not persist with conservative treatment and

 9   resorted to using a medical device (walker) with no medical evidence that it was needed. AR 22.
10
            Nonetheless, the law does not require an ALJ simply to ignore inconsistencies between
11
     objective medical evidence and a claimant’s testimony. “While subjective pain testimony cannot
12
     be rejected on the sole ground that it is not fully corroborated by objective medical evidence, the
13
     medical evidence is still a relevant factor in determining the severity of claimant’s pain and its
14

15   disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20

16   C.F.R. § 404.1529(c)(2)). As part of his or her analysis of the record as a whole, an ALJ properly
17   considers whether the medical evidence supports or is consistent with a claimant’s pain
18
     testimony. Id.; 20 C.F.R. §§ 404.1529(c)(4), 416.1529(c)(4) (symptoms are determined to
19
     diminish residual functional capacity only to the extent that the alleged functional limitations and
20
     restrictions “can reasonably be accepted as consistent with the objective medical evidence and
21

22   other evidence”).

23          Relying on Brown-Hunter v. Colvin, Plaintiff challenges the ALJ’s reliance on the

24   inconsistent medical evidence, arguing that setting forth the objective evidence is not the same as
25   providing clear and convincing reasons why the pain testimony is not credible. 806 F.3d 487, 493
26
     (9th Cir. 2015). In Brown-Hunter, the Ninth Circuit condemned hearing decisions in which the
27

28
                                                      14
 1   ALJ made a “single general statement that ‘the claimant’s statements are not credible to the extent
 2   they are inconsistent with the above residual functional capacity assessment’” followed by
 3
     nothing more than a general summary of the medical evidence of record. Id. at 493-95. This case
 4
     is distinguishable from Brown-Hunter.
 5
            Refusing to extend Brown-Hunter, an Oregon court found that an ALJ’s having contrasted
 6

 7   information included in treatment records with the claimant’s testimony concerning her

 8   symptoms and limitations was sufficient to meet the requirement of clear and convincing reasons.

 9   Despinis v. Comm’r, Soc. Sec. Admin., 2017 WL 1927926 at *7 (D.Oregon May 10, 2017) (No.
10
     2:16-cv-01373-HZ). “While the ALJ’s opinion could have more clearly stated each reason and
11
     how it served to discount Plaintiff’s credibility, the Court is able to reasonably discern the ALJ’s
12
     path.” Id. at *6. The same distinction is valid here where the ALJ did not simply summarize
13
     medical records but considered the interaction between the medical evidence of record and
14

15   Plaintiff’s corresponding pain and dysfunction.

16          A claimant’s statement of pain or other symptoms is not conclusive evidence of a physical
17   or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p, 2017 WL
18
     5180304 (Oct. 25, 2017). “An ALJ cannot be required to believe every allegation of [disability],
19
     or else disability benefits would be available for the asking, a result plainly contrary to the [Social
20
     Security Act].” Fair, 885 F.2d at 603.
21

22          An ALJ may reject symptom testimony that is contradicted by or inconsistent with the

23   record and, as long as other reasons are provided, lacking the support of objective medical

24   evidence. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)(holding
25   that the ALJ did not err in rejecting Carmickle’s testimony that he could lift ten pounds
26
     ///
27

28
                                                       15
 1   occasionally in favor of a physician’s opinion that Carmickle could lift ten pounds frequently);
 2   Rollins, 261 F.3d at 857; Tonapetyan, 242 F.3d at 1148.
 3
            In addition, medications, treatments, and other methods used to alleviate symptoms are
 4
     “an important indicator of the intensity and persistence” of a claimant’s symptoms. 20 C.F.R. §§
 5
     404.1529(c)(3), 416.1529(c)(3); SSR 16-3p. For example, an ALJ may consider unexplained or
 6

 7   inadequately explained failure to seek or follow through with treatment, Tommasetti, 533 F.3d at

 8   1039; the use of conservative treatment, Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007);

 9   and any other factors concerning functional limitations and restrictions due to pain or other
10
     symptoms. 20 C.F.R. §§ 404.1529(c)(3)(vii), 416.1529(c)(3)(vii).
11
            On the other hand, if the ALJ’s credibility finding is supported by substantial evidence in
12
     the record, courts “may not engage in second-guessing.” Thomas, 278 F.3d at 959. The Court
13
     will not second guess the ALJ’s assessment of Plaintiff’s credibility in this case.
14

15          VIII. Conclusion and Order

16          Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not
17   disabled is supported by substantial evidence in the record as a whole and is based on proper legal
18
     standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of
19
     the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of
20
     Defendant, Nancy A. Berryhill, Acting Commissioner of Social Security, and against Plaintiff,
21

22   Tim Earl Fisher.

23

24   IT IS SO ORDERED.
25
        Dated:     November 13, 2018                                /s/ Gary S. Austin
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28
                                                      16
